DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Support for the amendments to claims 1, 4, 6, 8, and 13 and newly added claim 17 can be found in P6, 12-13, and 22.
The amendments to the claims have been entered.

Response to Arguments
Applicant’s arguments, see Remarks Page 9, filed 07/08/2022, with respect to the objections to the specification have been fully considered. The objections to the specification have been withdrawn in light of the amendments to the specification.
Applicant’s arguments, see Remarks Page 9-10, filed 07/08/2022, with respect to the rejections under 35 U.S.C. 112(b) have been fully considered. The rejections under 35 U.S.C. 112(b) have been withdrawn in light of the amendments to the claims.
Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive.
Applicant argues Zeiler does not disclose a battery management system, a battery management system comprising a housing, or a battery management system comprising at least one switch. Applicant argues instead, each slot of the tray comprises a switching element (Remarks Page 10).
The Office respectfully disagrees.
Zeiler (US 20190160972 A1) discloses a battery management system including a control unit (24 in Fig. 5) and at least one switch (26a-26c in Fig. 5) inside of a housing (14 in Fig. 5, P7-8, 47).
Therefore, Zeiler discloses a battery management system, a battery management system comprising a housing, and a battery management system comprising at least one switch.
Accordingly, the 102 rejection has been maintained and the rejection is repeated below with updates that do not change the rejection of record, reflect the newly added amendments, and address newly added claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zeiler et al (US 20190160972 A1).
Regarding claims 1 and 13-15, Zeiler discloses an industrial truck (lawn tractor 13 in Fig. 1, but Zeiler discloses it could also be a forklift P30-31) comprising: at least one electrically powered drive (motor 20 in Fig. 5, P30, 47, 49); and an electrical energy storage device (scalable power unit 10 in Fig. 2, P30) comprising, a battery management system (BMS, battery management system, P7-8, includes control unit 24 in Fig. 5, P47) comprising a first housing (tray 14 in Fig. 2, P51) and at least one switch (switching elements 26a-26c in Fig. 5).
While Zeiler does not explicitly state the BMS first housing includes one or more power contacts, the BMS comprising the first housing connects to the at least one switch, therefore one having ordinary skill in the art would understand the housing would necessarily have one or more power contacts in order to facilitate an electrical connection between the BMS and the switch. 
Zeiler discloses the electrical energy storage device further comprising at least one battery module (battery packs 12 in Figs. 2 and 5, P33-41) comprising a battery module housing (outer housing, P33, 41), and wherein the at least one switch is configured to interrupt a connection between the at least one battery module and the at least one electrically powered drive (“Since the switches 26 are contemplated as being MOSFETS, the control unit 24 can open and close the switches 26 at rapid rates to selectively control the rate of charge from the charging circuit 22 or discharge to the motor 20”, P49-50).
Further, while Zeiler does not explicitly state the battery module (outer housing, P33) includes one or more power contacts, Zeiler does disclose a tray including one or more electrical terminals (battery slots (18) include internal contacts) to provide electrical connections to each of the battery packs (P42-43), and one would understand the battery module would necessarily have one or more power contacts in order to facilitate the electrical connection between the tray and the battery module including the at least one battery module. 

Regarding claims 2 and 16, Zeiler discloses wherein the at least one battery module comprises a plurality of battery cells (78 cells, P35).

Regarding claim 5, Zeiler discloses wherein at least two or more battery modules are provided and are configured to be controlled by the battery management system (P7).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zeiler et al (US 20190160972 A1) as applied to claim 1, in view of Yeom (US 20190067957 A1).
Regarding claim 3, Zeiler does not disclose wherein the battery management system is connected to an on-board charging socket.
In a similar field of endeavor, Yeom teaches a vehicle (100 in Fig. 1) comprising a battery pack (1 in Fig. 1), a charger (20 in Fig. 1), and a battery management system (BMS 10 in Fig. 1, Abstract, P34). Yeom teaches when a plug (3 in Fig. 1) is connected to a plug socket, to which external power is supplied, the charger is plugged in and the charger is turned on (P49). Yeom teaches when the charger is turned on power is supplied to the BMS, when the charger receives the information indicating that the battery pack is in the chargeable state from the BMS (P49). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Yeom within the industrial truck of Zeiler and provided wherein the battery management system is connected to an on-board charging socket, such as the plug of Yeom, and a charger, given that Yeom teaches this will allow external power to be supplied to the BMS. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zeiler et al (US 20190160972 A1) as applied to claim 1, further in view of Kato (US 20190280277 A1).
Regarding claim 4, Zeiler does not disclose the industrial truck further comprising a bus bar module configured to connect a negative terminal of the least one battery module to the at least one electrically powered drive.
In a similar field of endeavor, Kato teaches a battery module (assembled battery 1 in Fig. 1) wherein eight unit cells (10A, 10B) are electrically connected in series (P67). Kato teaches positive electrode terminals and negative electrode terminals of four unit cells are connected by a bus bar (30 in Fig. 1, P67). Kato teaches the total positive bus bar (30A in Fig. 1) and the total negative bus bar (30B) are connected to an external device, such as a motor of a vehicle (P67).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kato within the industrial truck of Zeiler and provided to the industrial truck a bus bar module configured to connect a negative terminal of the least one battery module to the at least one electrically powered drive, given that it is known to connect a negative terminal of a battery to a motor. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). (see MPEP § 2143, A.).


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zeiler et al (US 20190160972 A1) as applied to claim 1, in view of Kim (US 20130143082 A1).
Regarding claims 6-7, Zeiler discloses wherein the at least one battery module comprises a plurality of battery stacks (there are three battery packs in Figs. 2 and 5, each battery back can have cells arranged in multiple layers or “stacks”, P36).
However, Zeiler does not disclose wherein each of the plurality of battery stacks comprises at least one of a stack controller or a group of cell controllers and wherein each stack controller or group of cell controllers is connected to the battery management system.
In a similar field of endeavor, Kim teaches a battery module (100 in Figs. -2) including a plurality of sub battery modules (A, B, C in Figs. 1-2) stacked together (Abstract, P29-30). Kim teaches the battery module is provided with controllers (170a/b/c in Fig. 3) for sensing the state of battery cells (10 in Figs. 1-2) of each of the sub battery modules (P31). Kim teaches the controllers can transfer sensed information to a battery management system (BMS) by sensing a state such as temperature or voltage of the battery cells (P31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kim and provided wherein each of the plurality of battery stacks comprises at least one of a stack controller or a group of cell controllers and wherein each stack controller or group of cell controllers is connected to the battery management system, given that Kim teaches controllers allow for sensing states such as temperature or voltage of battery cells and transfer that information to a BMS.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zeiler et al (US 20190160972 A1) as applied to claim 1, further in view of Library.AutomationDirect (What is a Contactor?, hereinafter referred to as “LAD”) and even further in view of Shin  (US 20170365885 A1).
Regarding claim 8, Zeiler teaches wherein the battery management system is positioned within the housing (tray 14 in Fig. 2 which includes battery slot 18, P42, 51), wherein the one or more power contacts for the at least one battery module and at least one output contact for electric loads are positioned on the housing (“each of the battery slots 18 will include internal contacts that provide electrical connections to each of the battery packs 12. The internal contacts will be located either on the floor of the battery slot or on one of the vertical sidewalls. The internal contacts can provide both electrical connections to the battery pack for charging and discharging as well as a point of communication to internal circuitry and components that may be contained within the battery packs”, P42-43, “the first switch 26a is connected to the electrical contacts contained within the battery slot 18a to provide a connection between the battery pack 12a and ground”, P49).
Zeiler discloses that while the at least one switch is described as a MOSFET, different types of switching elements (such as relay) could be utilized while operating within the scope of the present disclosure (P48).
However, Zeiler does not disclose wherein at least one output contact for electric loads is positioned on the housing, and wherein the at least one switch comprises a contactor.
In a similar field of endeavor, LAD teaches contactors are a specialized form of relay capable of switching higher power loads such as motors (P1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen the at least of switch of Zeiler to be a contactor, given that Zeiler discloses a switching element such as a relay can be used in their system and LAD teaches contactors are a specialized form of relay capable of switching higher power loads such as motors.
However, modified Zeiler still does not disclose wherein at least one output contact for electric loads is positioned on the housing.
In a similar field of endeavor, Shin teaches a secondary battery management device (110 in Fig. 1, publicly known as a battery management system (BMS) in the related art) may include an input/output terminal unit (111 in Fig. 1, P35). Shin teaches the input/output terminal unit is an I/O interface configured to transmit a control signal towards an external device (116 in Fig. 1), operations of which are controlled by the secondary battery management device, or receive a control response signal being transmitted from the external device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Shin within the industrial truck of modified Zeiler and provided wherein at least one output contact for electric loads is positioned on the housing, given that Shin teaches a BMS may include an input/output terminal unit configured to transmit a control signal towards an external device or receive a control response signal being transmitted from the external device. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). (see MPEP § 2143, A.).

Regarding claim 9, while Zeiler does not explicitly state the at least one of the plurality of power contacts is integrated with the housing and the at least one output contact is integrated with the housing, it would be obvious to integrate the plurality of power contacts and the at least one output contact with the housing in order to, for example, ensure the power contacts and output contact are securely connected to the housing, because the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zeiler et al (US 20190160972 A1) in view of Library.AutomationDirect (What is a Contactor?, hereinafter referred to as “LAD”) as applied to claim 8, further in view of Veejay Plastic (What is Insert Molding? Why is it Important?).
Regarding claim 10, modified Zeiler does not meet the limitation wherein at least one of the plurality of power contacts and the at least one output contact is injection-molded with the housing. 
Veejay Plastic teaches that insert molding is an industrial process, which makes use of modern injection molding technology (Page 1). Veejay Plastic teaches insert molding increases design flexibility (allows virtually unlimited configurations), reduces assembly and labor costs (combines a number of components with thermoplastic), increases reliability (as every part is firmly held in thermoplastic, an insert molded component averts loosening of parts, improper terminations, misalignment, and other problems… thermoplastic resin also offers enhanced resistance to vibration and shock), and reduces size and weight (eliminates the need of connectors and fasteners and combines the physical strength of metal inserts and resin, Page 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Veejay Plastic within the industrial truck of modified Zeiler and provided wherein at least one of the plurality of power contacts and the at least one output contact is injection-molded with the housing, given that Veejay Plastic teaches insert (injection) molding provides reduced assembly and labor costs, increased reliability, and reduce the size and weight of the first housing.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zeiler et al (US 20190160972 A1) in view of Library.AutomationDirect (What is a Contactor?, hereinafter referred to as “LAD”) as applied to claim 8, further in view of Whitney et al (US 20210066761 A1).
Regarding claim 11, modified Zeiler does not meet the limitation wherein the industrial truck further comprises current sensors for the plurality of power contacts.
In a similar field of endeavor, Whitney teaches an electronic control system can include a current sensor in electrical communication with a microprocessor to measure the current being conducted between a battery pack and a first set of power contacts (P41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Whitney within the industrial truck of modified Zeiler and provided wherein the industrial truck further comprises current sensors for the plurality of power contacts, given that Whitney teaches this would allow the current of being conducted between the power contacts and other electrical systems to be measured. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zeiler et al (US 20190160972 A1) as applied to claim 1, further in view of Dougherty et al (US 20060132141 A1).
Regarding claim 12, Zeiler does not disclose wherein the battery management system comprises one or more terminals for electric plug connectors.
In a similar field of endeavor, Dougherty discloses a battery monitoring system includes a connector or interface in the form of a plug for providing or enabling communication with vehicle electronics and/or information systems (P30). Dougherty teaches such a connector provides electrical and/or informational communication between battery monitoring system and various other systems of a vehicle (e.g., a vehicle bus, etc, P30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Dougherty and provided wherein the battery management system comprises one or more terminals, such as the connector or interface as taught by Dougherty, for electric plug connectors, given that Dougherty teaches such a connector can provide electrical and/or informational communication between a battery managing/monitoring system and various other systems of a vehicle.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zeiler et al (US 20190160972 A1) as applied to claim 13, further in view of Jeon et al (US 9024587 B2).
Regarding claim 17, Zeiler does not disclose wherein the housing of the battery management system and the battery module housing are spatially separated.
In a similar field of endeavor, Jeon teaches a battery system for protecting a BMS from an electromagnetic wave generated by one or more battery cells (C3 / L9-24 ). Jeon teaches a battery system includes battery cells and a BMS connected to the battery cells through a wire (C3 / L9-24). Jeon teaches that the battery system also includes a housing that surrounds the battery cells (C3 / L9-24). Jeon teaches that the BMS is seated within a separate section of the housing in order to partition or separate the BMS and battery cells into different spaces within a same housing (C3 / L9-24). Jeon teaches that providing a housing including a partition section to receive the BMS provides a shield for the BMS from the electromagnetic wave generated from the battery cells (C3 / L51-63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Jeon within the industrial truck of Zeiler and modified the truck of Zeiler to provide a housing wherein the housing of the battery management system holding the battery management system and the battery module housing holding the battery module are spatially separated, such as seated within a separate section of the housing while still being connected, given that Jeon teaches this structure can protect a BMS from an electromagnetic wave generated by one or more battery cells.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729